                   Case 1-19-40975-ess               Doc 29     Filed 06/11/19        Entered 06/11/19 11:03:59
47

                               UNITED STATES BANKRUPTCY COURT
                                                   EASTERN DISTRICT OF NEW YORK


In re: CHARLES EDWARD RODGERS, JR                                                                        Case No.: 119-40975-ESS

                Debtor(s)

                    CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
Marianne De Rosa, chapter 13 trustee, submits the following Final Report and Account of the administration of the estate pursuant to 11
U.S.C. Section 1302(b)(1). The trustee declares as follows:

1) The case was filed on 02/20/2019.
2) The plan was confirmed on NA.
3) The plan was modified by order after confirmation pursuant to 11 U.S.C Section 1329 on NA.
4) The trustee filed action to remedy default by the debtor in performance under the plan on NA.
5) The case was converted on 06/06/2019.
6) Number of months from filing or conversion to last payment: 0.
7) Number of months case was pending: 4.
8) Total value of assets abandoned by court order: NA.
9) Total value of assets exempted: NA.
10) Amount of unsecured claims discharged without full payment: .00.
11) All checks distributed by the trustee relating to this case have cleared the bank.

 Receipts:
       Total paid by or on behalf of the debtor:                 $.00
       Less amount refunded to debtor:                           $.00
 NET RECEIPTS:                                                                        $.00

 Expenses of Administration:
       Attorney's Fees Paid Through The Plan:                                      $.00
       Court Costs:                                                                $.00
       Trustee Expenses and Compensation:                                          $.00
       Other:                                                                      $.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                      $.00

 Attorney fees paid and disclosed by debtor:                   $.00




 Scheduled Creditors:
Creditor                                                      Claim            Claim               Claim        Principal           Interest
Name                                        Class             Scheduled        Asserted            Allowed      Paid                Paid
CHASE BANK USA, NA                          Unsecured                   NA      1,604.68           1,604.68            .00                 .00
FLUSHING BANK                               Secured                     NA    178,712.00      178,712.00               .00                 .00
FLUSHING BANK                               Unsecured                   NA            NA                NA             .00                 .00
MTGLQ INVESTORS                             Secured           675,710.01      280,874.48      280,874.48               .00                 .00
MTGLQ INVESTORS, L.P.                       Unsecured                   NA            NA                NA             .00                 .00
NEW YORK CITY WATER BOARD                   Secured                     NA      5,579.64           5,579.64            .00                 .00
RUSHMORE LOAN MANAGEMENT SERVICES
                              Unsecured                                 NA            NA                NA             .00                 .00




Page 1 of 2                                                                                                     UST Form 101-13-FR-S (9/1/2009)
                    Case 1-19-40975-ess             Doc 29       Filed 06/11/19         Entered 06/11/19 11:03:59
47

                                 UNITED STATES BANKRUPTCY COURT
                                                 EASTERN DISTRICT OF NEW YORK


In re: CHARLES EDWARD RODGERS, JR                                                                        Case No.: 119-40975-ESS

                Debtor(s)

                     CHAPTER 13 STANDING TRUSTEE'S FINAL REPORT AND ACCOUNT
 Scheduled Creditors:
Creditor                                                      Claim               Claim          Claim          Principal           Interest
Name                                        Class             Scheduled           Asserted       Allowed        Paid                Paid
RUSHMORE LOAN MANAGEMENT SVS Secured                                  NA         441,845.64    441,845.64              .00                 .00

 Summary of Disbursements to Creditors:                                                          Claim          Principal           Interest
                                                                                                 Allowed        Paid                Paid
 Secured Payments:
     Mortgage Ongoing:                                                                                .00              .00                 .00
     Mortgage Arrearage:                                                                       722,720.12              .00                 .00
     Debt Secured by Vehicle:                                                                         .00              .00                 .00
     All Other Secured:                                                                        184,291.64              .00                 .00
 TOTAL SECURED:                                                                                907,011.76              .00                 .00

 Priority Unsecured Payments:
     Domestic Support Arrearage:                                                                         .00           .00                 .00
     Domestic Support Ongoing:                                                                           .00           .00                 .00
     All Other Priority:                                                                                 .00           .00                 .00
 TOTAL PRIORITY:                                                                                         .00           .00                 .00

 GENERAL UNSECURED PAYMENTS:                                                                     1,604.68              .00                 .00

 Disbursements:
        Expenses of Administration:                                                                  $.00
        Disbursements to Creditors:                                                                  $.00
 TOTAL DISBURSEMENTS:                                                                                                                    $.00

     12) The trustee certifies that the foregoing summary is true and complete and all administrative matters for which the trustee is
     responsible have been completed. The trustee requests that the trustee be discharged and granted such other relief as may be just
     and proper.


                  Date:     06/11/2019                                     By:     /s/Marianne De Rosa
                                                                                   Trustee
           STATEMENT: This Uniform Form is associated with an open bankruptcy case, therefore, Paperwork Reduction Act
           exemption 5 C.F.R. Section 1320.4(a)(2) applies.




Page 2 of 2                                                                                                     UST Form 101-13-FR-S (9/1/2009)
